UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7329


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, DPSCS; DAYENA M. CORCORAN, Commissioner of Corrections;
WARDEN RICHARD J. GRAHAM, JR.; ASSISTANT WARDEN DENISE A.
GELSINGER; CO II CHRISTOPHER A. LOIBEL; WEXFORD HEALTH
SOURCES, INC.; JANICE GILMORE, Medical Regional Administrator at W.C.I.;
ROBUSTIANO BERRERA, Medical Administrator at W.C.I.; CO II ALICIA A.
CARTWRIGHT; JANE DOE, Nurse at W.C.I.; RYAN BROWNING, Registered
Nurse at W.C.I.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cv-02801-PWG)


Submitted: June 21, 2018                                         Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.
Azaniah Blankumsee, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL &
ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Azaniah Blankumsee appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. * We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Blankumsee v.

Md. Dep’t of Pub. Safety & Corr. Servs., DPSCS, No. 8:16-cv-02801-PWG (D. Md.

Sept. 8, 2017). We dismiss Janice Gilmore as a party, in light of her recent death and the

fact that we are affirming the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




       *
          Although Blankumsee lists the district court’s court May 2, 2017, order in his
notice of appeal, he does not raise any issues related to this order in his informal briefs.
See 4th Cir. R. 34(b) (recognizing that we limit our review to issues raised in informal
brief); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).


                                             3